Citation Nr: 0026178	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for adenocarcinoma of 
the colon. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Chicago, Illinois.


FINDINGS OF FACT

1.  In an unappealed rating decision of May 1993 the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for colon disability, then diagnosed as 
adenocarcinoma of the colon. 

2.  The evidence added to the record since the May 1993 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for adenocarcinoma 
of the colon.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for adenocarcinoma of 
the colon.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  

Service incurrence or aggravation of a malignant tumor may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a May 1993 unappealed rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for colon disability, 
then diagnosed as adenocarcinoma of the colon.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

Evidence that was of record at the time of the May 1993 
rating decision includes service medical records, reflecting 
that in July 1944 the veteran was admitted to the hospital 
because of a gastro-intestinal tract disorder manifested by 
diarrhea.  At discharge, a diagnosis of chronic colitis, the 
cause of which was undetermined, was recorded.  The service 
medical records, to include a December 1945 separation 
examination report, are negative for any finding or diagnosis 
of carcinoma of the colon.  Also of record at the time of the 
May 1993 decision were VA outpatient records, dating from 
1992-1993, reflecting that in October 1992, the veteran was 
diagnosed as having adenocarcinoma of the colon.  

Evidence added to the record since the May 1993 rating 
decision includes numerous VA medical records, dating from 
1992 to 1998.  There is no indication in these records that 
the veteran had colon cancer until many years after his 
discharge from service or that the colon cancer is 
etiologically related to service.  Therefore, the medical 
evidence added to the record is not so significant by itself 
or in the context of the evidence previously of record that 
it must be considered to fairly decide the merits of the 
claim.  It is not material.  The statements of the veteran 
are to the effect that his adenocarcinoma of the colon is 
etiologically related to the colon problems that he 
experienced during service.  However, as a lay person, he is 
not qualified to provide this medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
statements are not so significant that they must be 
considered to fairly decide the merits of the claim.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen this claim.

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his adenocarcinoma 
of the colon is etiologically related to service.  Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).




(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for 
adenocarcinoma of the colon is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 3 -


- 1 -


